United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Collins, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1355
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2013 appellant, through his representative, filed a timely appeal from the
March 4, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed the denial of his schedule award.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s schedule award claim.

1

Appellant also attempts to appeal OWCP’s August 10, 2012 decision, but as more than 180 days has passed
from the date of that decision to the filing of this appeal, the Board has no jurisdiction to act on that decision
directly. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 3, 2008 appellant, a 42-year-old letter carrier, filed an occupational disease
claim alleging that the arthritis in his right knee was a result of his federal employment.
Dr. Kirk A. Kindsfater, the attending Board-certified orthopedic surgeon, reported that
appellant’s duties as a letter carrier had probably exacerbated his preexisting arthrosis. On
July 7, 2008 OWCP accepted appellant’s claim for a temporary aggravation of preexisting right
knee osteoarthritis.3
A conflict in medical opinion later arose. Dr. Mark A. McFerran, the Board-certified
orthopedic surgeon who took over appellant’s care, opined that appellant’s duties as a letter
carrier for almost nine years had permanently aggravated his preexisting right knee osteoarthritis,
which now required a total knee arthroplasty. Dr. Anil K. Agarwal, a Board-certified orthopedic
surgeon and second-opinion physician, disagreed. He opined that appellant’s work-related
repetitive movement injury had only temporarily aggravated his preexisting right knee
osteoarthritis, such that the proposed arthroplasty would address the underlying or preexisting
condition but was not medically necessary for the work-related injury.
Appellant underwent a right total knee arthroplasty on November 25, 2008 without
authorization from OWCP. In 2009 he filed a schedule award claim.
Dr. Stephen Dinenberg, a Board-certified orthopedic surgeon and impartial medical
specialist selected to resolve the conflict in medical opinion, found that appellant’s right total
knee arthroplasty was the result of the natural progression of preexisting degenerative changes
and not the result of his federal employment, which caused only a temporary aggravation.
In a decision dated June 23, 2010, OWCP denied appellant’s schedule award claim. It
found that Dr. Dinenberg resolved the conflict. An OWCP hearing representative affirmed on
March 10, 2011. On June 22, 2011 OWCP reviewed the merits of appellant’s case and denied
modification of its prior decision.
In the prior appeal,4 the Board set aside the latter two decisions. As there were no
screenshots or other documentation in the record, the Board found that OWCP failed to establish
that it properly selected the impartial medical specialist. The Board remanded the case for the
selection of a second impartial medical specialist.
OWCP referred appellant, together with the case record and a statement of accepted facts,
to Dr. Alfred C. Lotman, a Board-certified orthopedic surgeon, to resolve the outstanding
3

OWCP advised Dr. Kindsfater what a temporary aggravation meant: “The preexisting condition has been
worsened or made more severe for a period of time and the claimant has returned to his preinjury status without any
residual alteration of the underlying condition. This involves a limited period of medical treatment and/or disability,
after which the employee returns to his/her previous physical status. Compensation is payable only for the period of
the aggravation established by the weight of the medical evidence and not for any disability caused by the
underlying disease. This is true even if the claimant cannot return to the job held at the time of injury because the
preexisting condition will worsen.”
4

Order Remanding Case, Docket No. 11-2046 (issued May 9, 2012).

2

conflict on the nature of the work-related aggravation. It documented Dr. Lotman’s selection by
including in the record an iFECS [integrated Federal Employees’ Compensation System] Report
ME023 (appointment schedule notification), produced under the Medical Management
Application (MMA), indicating that an impartial medical examination was scheduled with
Dr. Lotman. OWCP also placed in the record a screenshot from the iFECS MMA showing
Dr. Lotman’s appearance in the selection rotation.
Appellant’s representative objected to the selection on the grounds that he was able to
find many Board-certified orthopedists located closer to appellant’s zip code. He also objected
that the statement of accepted facts failed to note appellant’s continuing exposure to work
activities, which continued to aggravate and accelerate his right knee osteoarthrosis.
OWCP provided the representative with a copy of the screenshot showing that
Dr. Lotman was randomly chosen upon the entry of appellant’s zip code. It explained that
Dr. Lotman was the first physician to appear in the rotation and that no physicians were
bypassed. OWCP added that there were several reasons why the physicians identified by
appellant’s representative were not selected. It also advised that the statement of accepted facts
specifically stated that appellant continued to work full-time unrestricted duty as a letter carrier,
so no amendment was necessary.
Dr. Lotman evaluated appellant on June 13, 2012. He related appellant’s history and
chief complaint. Dr. Lotman described his findings on physical examination. He reviewed
appellant’s record and the statement of accepted facts. It was Dr. Lotman’s opinion that
appellant’s employment as a letter carrier aggravated the preexisting arthritic condition in his
right knee but did not cause or accelerate that condition.
Dr. Lotman reasoned that appellant’s initial injury to his “left (sic) knee” occurred 28
years ago in a motorcycle accident, and after surgery he did not follow postoperative precautions
concerning weight bearing, which jeopardized the final result for his knee. Prior to his federal
employment, appellant was employed in other industries, some of which required much more
physical labor including lifting and standing. Accepting the date of loss as being May 25, 2005,5
Dr. Lotman found that appellant’s subsequent surgical and x-ray findings, including Grade 4
chondral changes, were not consistent with such a short time interval.
In a decision dated August 10, 2012, OWCP denied appellant’s schedule award claim. It
found that Dr. Lotman’s opinion represented the weight of the medical evidence and established
that appellant’s federal employment temporarily aggravated his preexisting right knee condition
and resolved. Thus, although appellant had an impairment of his right lower extremity, that
impairment was a result of his preexisting condition and not a result of the accepted temporary
aggravation.
During a telephone hearing before an OWCP hearing representative, appellant’s
representative argued that it was almost impossible that 113 physicians could be overlooked “if
the PDS contains all the [B]oard-certified physicians.”
5

This was the date appellant first became aware of his disease or illness, and the date OWCP used as the “date of
injury.”

3

In a decision dated March 4, 2013, OWCP’s hearing representative affirmed the denial of
appellant’s schedule award claim. She found that the record failed to demonstrate that OWCP
had not properly selected Dr. Lotman as the impartial medical specialist and also failed to
support appellant’s entitlement to a schedule award. The hearing representative found that
Dr. Lotman premised his opinion on a complete and accurate factual and medical background, a
review of appellant’s case file and a comprehensive physical examination. She therefore found
that his opinion constituted the weight of the medial evidence and established that appellant was
not entitled to a schedule award as a result of the accepted work injury.
On appeal, appellant’s representative argues that OWCP did not establish that it properly
selected Dr. Lotman: “The burden is on [OWCP] to show that: all physicians in the specialty
are actually in the PDS [Physician Directory System] and that all the physicians in the specialty
were reviewed in the manner described in the PM [FECA Procedure Manual].” He argues that
the conflict notices to appellant and to Dr. Lotman were insufficient. Appellant’s representative
argues that Dr. Lotman’s evaluation was improper because he relied on a statement of accepted
facts that did not state the claim was accepted for an occupational disease occurring over 14
years. He adds that Dr. Lotman’s opinion is not well rationalized, as it assumed the claim was
for a traumatic injury.
Appellant’s representative also notes that appellant has filed two other claims, one for an
occupational right knee degeneration and osteoarthritis due to continuing exposure to factors of
employment through July 12, 2010 (OWCP File No. xxxxxx167), and another for an
occupational right knee degeneration and osteoarthritis due to continuing exposure to factors of
employment through October 20, 2011 (OWCP File No. xxxxxx621). He argues that OWCP
refuses to process these claims, making it impossible for appellant to pursue a schedule award for
the worsening of his condition.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his claim by the weight of the evidence,6 including that he sustained an injury in the
performance of duty and that any specific condition or disability for which he claims
compensation is causally related to that employment injury.7
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8

6

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

Victor J. Woodhams, 41 ECAB 345 (1989).

4

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.9
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.10
The MMA, which replaced the PDS, allows users to access a database of Board-certified
specialist physicians and is used to schedule referee examinations. The application contains an
automatic and strict rotational scheduling feature to provide for consistent rotation among
physicians and to record the information needed to document the selection of the physician. If
an appointment cannot be scheduled in a timely manner, or cannot be scheduled for some other
reason such as a conflict or the physician is of the wrong specialty, the scheduler will update the
application with an appropriate bypass code. Upon the entering of a bypass code, the MMA will
select the next physician in the rotation.11
When there exist opposing medical reports of virtually equal weight and rationale, and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12
When OWCP secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from the specialist requires
clarification or elaboration, OWCP has the responsibility to secure a supplemental report from the
specialist for the purpose of correcting a defect in the original report. When the impartial medical
specialist’s statement of clarification or elaboration is not forthcoming or if the specialist is unable
to clarify or elaborate on the original report or if the specialist’s supplemental report is also vague,
speculative, or lacks rationale, OWCP must submit the case record together with a detailed
statement of accepted facts to a second impartial specialist for a rationalized medical opinion on
the issue in question.13 Unless this procedure is carried out by OWCP, the intent of section

9

5 U.S.C. § 8123(a).

10

Raymond J. Brown, 52 ECAB 192 (2001).

11

See generally Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations,
Chapter 3.500.5 (December 2012).
12

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

13

See Nathan L. Harrell, 41 ECAB 402 (1990).

5

8123(a) of the will be circumvented when the impartial specialist’s medical report is insufficient to
resolve the conflict of medical evidence.14
ANALYSIS
On July 7, 2008 OWCP accepted appellant’s occupational disease claim for a temporary
aggravation of preexisting right knee osteoarthritis. As it would explain to Dr. Kindsfater, the
attending orthopedic surgeon, this meant that appellant’s preexisting condition was worsened or
made more severe for a period of time but that appellant had returned to his preinjury status
without any residual alteration of the underlying condition. OWCP’s acceptance was thus a
limited one. It did not imply any continuing work-related aggravation.
Appellant underwent a right total knee arthroplasty later that same year, which, consistent
with its limited acceptance, OWCP did not authorize. In 2009 he filed a schedule award claim
for the permanent impairment resulting from this surgery. Appellant thus bears the burden of
proof to establish that any permanent impairment was causally related to the accepted
employment injury, which presently stands as a temporary aggravation of preexisting right knee
osteoarthritis.
A conflict arose between Dr. McFerran, the orthopedic surgeon who took over
appellant’s care, and Dr. Agarwal, the second-opinion orthopedic surgeon, on the nature of the
employment-related aggravation. Dr. McFerran believed the aggravation was permanent and
required a total knee arthroplasty. Dr. Agarwal believed that appellant’s federal employment
only temporarily aggravated his preexisting right knee osteoarthritis, such that the proposed
surgery was not medically necessary for the work-related injury. OWCP referred appellant,
together with the case record and a statement of accepted facts, to Dr. Lotman, a Board-certified
orthopedic surgeon, to resolve this conflict.
Selection of the impartial medical specialist is made through use of the MMA by a
medical scheduler. The claims examiner is not able to dictate which physician serves as the
impartial medical specialist. The medical scheduler inputs the claim number into the application,
from which the claimant’s home zip code is loaded. The scheduler chooses the type of
examination to be performed (second opinion or impartial referee) and the applicable medical
specialty. The next physician in the roster appears on the screen and remains until an
appointment is scheduled or the physician is bypassed. If the physician agrees to the
appointment, the date and time are entered into the application. Upon entry of the appointment
information, the application prompts the medical scheduler to prepare an ME023 appointment
notification report for imaging into the case file. Once an appointment with a medical referee is
scheduled, the claimant and any authorized representative are to be notified.15
The Board finds that OWCP properly selected Dr. Lotman. OWCP adequately
documented Dr. Lotman’s selection. The record contains the ME023 report showing the
scheduled appointment generated under the MMA. It also contains a sufficiently legible
14

Harold Travis, 30 ECAB 1071 (1979).

15

B.N., Docket No. 12-1394 (issued August 5, 2013).

6

screenshot from the application showing Dr. Lotman’s appearance in the automatic rotation. The
Board has held that such evidence is sufficient to show that OWCP has met its affirmative
obligation to establish that it properly followed its selection procedures.16 The Board finds that
the argument raised by appellant’s representative to the contrary is not substantiated.17
Dr. Lotman was of the opinion that appellant’s employment as a letter carrier aggravated
the preexisting arthritic condition in his right knee but did not accelerate it. He reasoned, in part,
that appellant’s surgical and x-ray findings, including Grade 4 chondral changes, were not
consistent with such a short time interval from the date of loss, May 25, 2005. Appellant’s
representative correctly observes that Dr. Lotman may be under the impression that appellant
suffered a traumatic injury on May 25, 2005, leaving too little time to develop the surgical and xray findings subsequently seen. As appellant’s injury was occupational in nature, the Board
finds that a supplemental report from Dr. Lotman is warranted.
OWCP shall ask Dr. Lotman for a supplemental report. It should make clear that the
accepted employment injury was occupational in nature, not traumatic. Dr. Lotman must resolve
whether appellant’s duties as a letter carrier, over time, caused a temporary or permanent
aggravation of his preexisting right knee osteoarthritis. He must support his opinion with sound
medical rationale and objective findings. Following such further development as may be
necessary, OWCP shall issue a de novo decision on appellant’s schedule award claim.
As for the other injury claims appellant has filed, apparently for further aggravation of
osteoarthritis following total knee replacement, the Board has no power to require OWCP to
process these claims or issue decisions thereon. He is always free to file a later schedule award
claim for any increased impairment causally related to the accepted employment injury.
CONCLUSION
The Board finds that this case is not in posture for decision. A supplemental report from
the impartial medical specialist is warranted.

16

Id.

17

Appellant’s representative assumes that “all physicians in the specialty” are included in the Medical
Management Application database. That is not the case. The mere fact that he can find another Board-certified
orthopedic surgeon or many Board-certified orthopedic surgeons, closer to appellant’s zip code is irrelevant to
whether OWCP properly followed its selection procedures, which the MMA ensures are automatic and strictly
applied and which removes the claims examiner from the selection process.

7

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: December 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

